Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of claim 1 is that the claim recites “…the image characterized by a viewpoint having a position in the navigable environment, the navigable environment having a lower reference plane, and the viewpoint being located at an initial elevational distance above the lower reference plane when the viewpoint is at rest…filter the touch information to identify contact gestures requesting movement of the position of the viewpoint within the navigable environment along a selected angle in the navigable environment…wherein horizontal movement of the viewpoint is accompanied by changes in the elevational distance of the viewpoint above the reference plane, the elevational distance alternating between an upper elevational distance that is greater than the initial elevational distance and a lower elevational distance that is less than the initial elevational distance during movement of the viewpoint position; whereby the viewpoint simulates changes in a person’s view due to positional changes in a person’s head up and down as a person moves in real life” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for allowance of claim 7 is that the claim recites “…the image characterized by a viewpoint having a position in the navigable environment, the navigable environment including at least first and second support surfaces, the first support surface lying substantially horizontal and the second support surface being elevated above the first support surface…filter the touch information to identify contact gestures requesting movement of the position of the viewpoint within the navigable environment along a selected angle in the navigable environment…wherein the viewpoint is directed substantially horizontally when the viewpoint is positioned over the first support surface and is remote from the second support surface; and wherein the viewpoint tilts upwardly at an angle to the horizontal when the viewpoint is positioned over the first support surface and as the viewpoint moves horizontally and approaches proximate to the second support surface; whereby the viewpoint simulates changes in a person’s view resulting from a person tilting his or her head upward when approaching an elevated surface in real life” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for allowance of claim 10 is that the claim recites “…the image characterized by a viewpoint having a position in the navigable environment, the navigable environment including at least first and second support surfaces, the first support surface lying substantially horizontal at a first elevation, and the second support surface being at a lower elevation compared to the first elevation…filter the touch information to identify contact gestures requesting movement of the position of the viewpoint within the navigable environment along a selected angle in the navigable environment…wherein the viewpoint is directed substantially horizontally when the viewpoint is positioned over the first support surface and is remote from the second support surface; and wherein the viewpoint tilts downwardly at an angle to the horizontal when the viewpoint is positioned over the first support surface and as the viewpoint moves horizontally and approaches proximate to the second support surface; whereby the viewpoint simulates changes in a person’s view resulting from a person tilting his or her head downward when approaching a lowered surface in real life” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for allowance of claim 13 is that the claim recites “…the image characterized by a viewpoint having a position in the navigable environment, the navigable environment including at least first and second support surfaces, the second support surface lying substantially horizontal at a first elevation, and the second support surface being generally inclined to the horizontal and at a different elevation compared to the first elevation…filter the touch information to identify contact gestures requesting movement of the position of the viewpoint within the navigable environment along a selected angle in the navigable environment…wherein the viewpoint is directed at an angle to the horizontal when the viewpoint is positioned over the first support surface; and wherein the viewpoint is re-directed horizontally when the position of the viewpoint transitions from the first support surface to the second support surface; whereby the viewpoint simulates changes in a person’s view resulting from a person leveling his or her head when transitioning to a horizontal surface from a surface directed along an incline in real life” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Matsui et al. (US 2014/0066195); Mullaly et al. (US 5,883,628); Alpert et al. (US 2016/0196687)) disclose a navigable virtual environment that can simulate the user viewpoint when climbing stairs, for example (See the Non-Final Rejection dated 21 September 2020), however, fail to teach the specifically . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
5 March 2021